Citation Nr: 0526225	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

When this case was previously before the Board in March 2002, 
the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in July 2003, the Board remanded the matter to the 
RO.  

Because the RO has confirmed and continued the denial of the 
veteran's claim, this matter has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran did not engage in combat while serving in the 
Republic of Vietnam.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for PTSD, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, as well as the 
RO's August and September 2003, and its January 2004, 
"VCAA" letters; the RO's August 1998 and February 2000 
letters notifying the veteran of the elements of a valid 
claim of service connection for PTSD; the Board's June 2002 
"VCAA" letter; the RO's rating actions; at the September 
2001 Board hearing; and the Board's July 2003 remand, VA 
carefully advised him of the information and evidence 
necessary to substantiate his claim and the importance of 
doing so.  Id.  

In this regard, the Board observes that shortly after 
receiving the RO's January 2004 letter requesting further 
information regarding his reported in-service stressors, the 
veteran responded in a signed, February 2004 statement that, 
due to his medical condition, as well as the effect of the 
medications that he was taking to treat his disabilities, he 
was unable to concentrate, and thus unable to provide VA with 
the requested information.  Further, in July 2005 written 
argument, his representative acknowledged that the RO had 
complied with all of the notification instructions set forth 
in the Board's July 2003 remand.

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs, the Board 
remand, or at the Board hearing when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service records and reports 
of his private and VA treatment for psychiatric disability.  
In addition, in March 2000 and September 2002, he was 
afforded formal VA psychiatric examinations.  VA further 
expended substantial effort in obtaining his service 
personnel records, as well as reports from the National 
Archives and Records Administration (NARA) and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to corroborate his reported stressors.  In addition, 
VA obtained the decision of the Social Security 
Administration (SSA) establishing his entitlement to 
disability benefits from that agency, together with the 
medical evidence upon which that award was based, which 
includes the report of a September 1998 psychiatric 
evaluation.  Moreover, not only has his representative 
submitted written argument in support of his appeal, but in 
its July 2005 Informal Hearing Presentation, Veterans of 
Foreign Wars has specifically noted that the RO had complied 
with the detailed development instructions set forth in the 
Board's July 2003 remand.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a second remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and that there is no possibility that additional 
assistance would further aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The veteran contends, in essence, that he has PTSD due to 
experiences that occurred during his service in Vietnam.  In 
addition, he points out that he has been diagnosed by VA as 
having PTSD as a consequence of these reported stressors.

The service medical records are negative for complaint or 
treatment of psychiatric disability, and the veteran does not 
contend otherwise.  Further, the Report of Medical 
Examination at separation from service, conducted in February 
1967, shows that the veteran was found to be psychiatrically 
normal.

Although the Board has carefully reviewed the voluminous 
pertinent lay and medical evidence, because the record shows 
that the veteran has been diagnosed on several occasions as 
having PTSD due to his alleged in-service stressors, the 
Board will focus on whether there is credible supporting 
evidence showing that any of the veteran's reported stressors 
occurred.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

In support of this claim, in numerous statements, the veteran 
reported as stressors:  (1) seeing numerous dead bodies while 
serving in Vietnam; (2) shooting a young child in San Pan 
while serving in Vietnam; (3) being placed on "dead body" 
detail and handling the corpses; (4) serving as a gunner's 
mate "and seeing things that affected his mind"; and (5) 
being discharged from service because he had an incurable 
disease.  The veteran, who served in the Navy, reported that 
these incidents took place while he was stationed aboard the 
USS Bellatrix, and that the incidents occurred in Vietnam, 
Thailand, Japan, and the Philippines.  

Voluminous VA outpatient treatment records show that the 
veteran has been diagnosed as having numerous different 
psychiatric disabilities, including PTSD.  In this regard, 
the Board notes that the examiners who diagnosed the veteran 
as having PTSD did not report the stressors upon which the 
assessments were based.

In September 1998, the veteran was afforded a formal 
psychiatric evaluation in conjunction with his claim seeking 
disability benefits from the SSA.  In addition, as noted 
above, during the course of this appeal, he was afforded 
formal VA psychiatric examinations in March 2000 and 
September 2002.

The September 1998 psychiatric examination, which was 
performed by Dr. Olayinka Kamson, a private psychiatrist, 
shows that it was prepared for the disability evaluation 
division of the Department of Social Services.  At the outset 
of her report, the psychiatrist stated that her findings and 
conclusions were based on her interview and observation of 
the veteran, and that no records were available for her 
review.  The examiner also noted that the veteran served in 
the Navy, was divorced, had one child, and was currently 
living with a friend who had brought him to the evaluation.  
Further, she indicated that his past psychiatric history was 
significant for having been incarcerated for murder.

The veteran reported suffering from depression, anxiety, 
irritability, feelings of hopelessness and helplessness, 
nightmares, sleep disorder and mood swings.  He also 
complained that he was unable to concentrate, had a poor 
appetite, and was nervous and panicky.  The veteran reported 
hearing voices and indicated that he was taking Paxil, 
Trazodone and Zoloft to treat his psychiatric problems.

During the interview, the veteran stated that while serving 
in Vietnam he had killed some small children and that as a 
result he had recurrent thoughts and guilt.  Based on her 
evaluation and the results of mental status testing, the 
examiner diagnosed the veteran as having PTSD and indicated 
that a diagnosis of depressive disorder with psychotic 
features needed to be ruled out.  Subsequent to offering 
these impressions, the examiner observed that the veteran had 
been incarcerated for a long period of time, and that when he 
released he had symptoms suggestive of PTSD related to things 
his experiences in Vietnam, such as killing small children.  
She added that the veteran had intrusive thoughts and 
nightmares about that, as well as his fear that the police 
were still pursuing him.

The examiner who performed the March 2000 VA psychiatric 
examination stated at the outset of his report that the 
information for the evaluation was obtained from the veteran 
as well as from his review of the veteran's medical records.  
The examiner indicated that the veteran reported as stressors 
serving as a gunner's mate in Vietnam; witnessing numerous 
deaths and periods of violence while serving there; almost 
being killed by white fellow troops, who hanged and smothered 
him on one occasion; and engaging in combat.  In addition, 
the veteran complained of suffering from recurrent intrusive 
distressing recollections of these events, including images, 
thoughts and perceptions, as well as depression, 
irritability, sleep disorder, avoidance behavior, and panic 
attacks.  The veteran stated that he had been experiencing 
these symptoms ever since the time in service when the events 
occurred.  The veteran reported that the symptoms were 
manifest for approximately ten years, then improved, but 
worsened during his twelve years of imprisonment, when he was 
incarcerated for a crime he stated that he did not commit.  
He indicated that he was placed in solitary confinement for 
more than ten years and that it was during that time that the 
symptoms returned.

Based on his extensive interview of the veteran and the 
results of the mental status examination, the examiner 
diagnosed the veteran as having chronic PTSD.  Subsequent to 
offering this impression, the examiner explained how the 
veteran's symptoms satisfied the diagnosis criteria for the 
diagnosis; however, he cautioned that the stressors upon 
which his diagnosis was based had not been verified.

In September 2001, the veteran testified at a Board hearing 
conducted before the undersigned Veterans Law Judge.  During 
the proceeding, he reiterated his reported stressors and 
emphasized his contact with dead bodies; he stated that he 
served as a gunner's mate on a refrigeration supply ship that 
transported the causalities of the war, and indicated that he 
had to handle the corpses.  In addition, he acknowledged that 
he had not received any combat awards, and his representative 
commented that the veteran had none of the "normal 
stressors" for PTSD.  

VA treatment records dated in 2001 reflect the veteran's 
complaints of increased depression and anxiety, as well as 
feelings of being victimized by the federal government.  He 
reported that most of his symptoms had begun while he was in 
prison, where he experienced brutality, loss of consciousness 
due to head injury, and multiple traumatic events.  An 
assessment was made of psychosis and PTSD.

As noted in the introduction, in the March 2002 Board 
development memorandum, the Board directed that the veteran 
be afforded a comprehensive VA psychiatric examination, and 
that the examiner rule in or exclude a diagnosis of PTSD.  In 
offering the diagnosis, the Board instructed the examiner to 
state whether his or her assessment was based on a stressor 
that had been corroborated, and that the impression be based 
on an integrated review of the previous psychiatric findings 
and diagnoses.

In compliance with the Board's instructions, in September 
2002, the veteran was afforded a comprehensive VA psychiatric 
examination.  At the outset of the report, the psychiatrist 
indicated that she had reviewed the veteran's medical 
records, and had obtained information from him; however, she 
stated that the veteran was not credible as a historian.  In 
this regard, she reported that the veteran claimed to have 
symptoms of multiple psychiatric illnesses, but that none 
appeared to be very credible, and that his presentation 
seemed rehearsed.  Further, she stated that he was quite 
vague and evasive in his responses, which undermined his 
credibility.

After an extensive report of the findings of her clinical 
evaluation, the psychiatrist determined that the veteran did 
not have an Axis I diagnosis; however, on Axis II, she 
indicated that he had antisocial personality traits.  
Subsequent to offering these impressions, the physician 
commented that she saw no evidence "at all" of the claims 
the veteran was making.  She explained that he gave "hints" 
of multiple different psychiatric disabilities, such as 
chronic paranoid schizophrenia, but claimed to have panic 
attacks and hallucinations and of "missing time," which she 
indicated was a typical complaint from someone suffering from 
multiple personality disorder.  In addition, the psychiatrist 
reiterated that the veteran was vague and evasive during the 
interview, and indicated that he was at times manipulative 
and ingratiating.

With respect to his diagnosis, the psychiatrist noted that 
although the veteran was previously diagnosed as having PTSD, 
she challenged that assessment, reporting that there was no 
evidence on examination that he had this condition.  Further, 
with regard to his asserted stressors, she indicated that 
when discussing his "traumas," the veteran did not exhibit 
any objective evidence of discomfort, or spontaneously 
describe his PTSD symptoms.  In fact, she concluded that the 
veteran did not currently suffer from a psychiatric 
disability, although she conceded that he had some antisocial 
personality traits.

In its September 2003 response, USASCRUR reported that it had 
insufficient information with which to research the veteran's 
reported stressors.  In addition, in its reply, dated later 
that same month, the NARA indicated that it was unable to 
locate significant documentation on the role of the USS 
Bellatrix as a refrigeration ship carrying dead servicemen 
home from Vietnam.  The NARA also stated that Navy deck logs 
did not generally go beyond the routine running and 
maintenance of the ship and the discipline and movement of 
"live" Navy personnel aboard ship.

Further, information obtained in May 2005 from the United 
States Army Quartermaster Museum Internet website reflects 
that all mortuary activities were conducted by the Air Force 
until 1965, when that task was transferred to the Army; the 
veteran served in the Navy.  According to the website, the 
military leadership recognized the need for single service 
responsibility for the mortuary mission.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD changed 
during the course of this appeal.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register to reflect the decision of the United States Court 
of Appeal for Veterans Claims (Court) in Cohen v. Brown, 10 
Vet. App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) 
were made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the veteran engaged in 
"combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145.  
Participation in combat, a determination that is made on a 
case by case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6,257 
(2000).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that the reported in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the veteran 
has not been awarded any combat citations, and in any event, 
his stressors are not related to combat, and thus there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.  Id.; see also Cohen.  Indeed, at the 
September 2001 Board hearing, his representative conceded 
that the veteran did not have any of the "normal stressors" 
in support of his PTSD claim.

Further, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

Regarding these elements, the Board does not dispute that the 
veteran has been diagnosed as having PTSD (element 1), or 
that there is medical evidence of a causal nexus between the 
PTSD and a reported in-service stressor (element 3).  The 
validity of such findings, of course, is in doubt.

With regard to the second element, the Board notes that the 
veteran did not receive any awards or decorations for valor 
or sustain any combat injuries, and there is no evidence he 
engaged in combat.  As discussed above, under these 
circumstances, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
supports the veteran's statements as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(d),(f).  Thus, because 
this case turns on whether there is any credible evidence 
supporting the occurrence of the veteran's reported 
stressors, it is necessary to address the matter of whether 
there is sufficient corroboration of any of his claimed 
stressors to satisfy the second element required for a PTSD 
claim.  

After a careful review of the evidence, the Board finds that 
the veteran's claim must be denied because the preponderance 
of the evidence is against a finding that at least one of his 
reported in-service stressors actually occurred.  In reaching 
this determination, the Board emphasizes that it is not 
required to accept the veteran's uncorroborated account of 
his alleged in-service stressors, or the opinion of an 
examiner, who, relying on the history related by the veteran, 
has diagnosed the veteran as having PTSD.  See Samuels v. 
West, 11 Vet. App. 433, 435-36; Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In this regard, the Board highlights that psychiatrist who 
conducted the March 2000 VA psychiatric examination and who 
diagnosed the veteran as having PTSD specifically cautioned 
that, to date, none of the veteran's reported stressors had 
been verified.  Moreover, the September 2002 VA psychiatrist, 
who carefully reviewed his medical history, similarly pointed 
out that there was no evidence supporting the occurrence of 
any of his claimed stressors, and essentially indicated that 
his report of these in-service stressors did not seem 
credible, and questioned whether those events had in fact 
occurred.  In fact, she concluded that the veteran did not 
even have PTSD.  There is other evidence in the record 
relating to the veteran's incarceration for murder and his 
statements of traumatic events occurring during that period.  
In this regard, the Board points out that the question of 
whether a specific event reported by a veteran as a stressor 
is a question of fact for the Board to decide, involving as 
it does factors that are historical.  

Here, despite extensive development by the RO, which included 
contacting the USASCRUR, NARA, and obtaining information from 
a government Internet website, as well as reviewing the 
veteran's service medical and personnel records, it 
determined that there was no credible evidence supporting the 
occurrence of any of the veteran's alleged in-service 
stressors, and the Board agrees.  In fact, as the RO has 
pointed out, the information obtained from the United States 
Army Quartermaster Museum Internet website actually disproves 
the occurrence of one of his reported stressors, i.e., his 
handling and transporting war casualties on the USS 
Bellatrix.

In sum, the Board acknowledges that the veteran has been 
diagnosed as suffering from PTSD, based on his self-reported 
history of events in service, claims which are not supported 
by any credible evidence.  More recently, the VA examiner at 
the time of the 2002 VA psychiatric examination, concluded 
that the veteran did not have PTSD.  In light of the above, 
and in the absence of any verified in-service stressor in 
substantiation of diagnoses of PTSD, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


